DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a response to Amendments/REMARKS filed 05/02/2022.
Claims 1—20 are pending.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with 
Attorney PAUL DURDIK 
REG. No.: 37,819 
07/07/2022


	In The Claims,
Please cancel Claims 4 & 5, and Amend the independent claims as follows:

1. (Currently Amended) A network interface device comprising:     
an integrated circuit device comprising at least one processor;
            a memory configured to store computer code instructions comprising operations performable by the at least one processor; and
            an interface configured to receive from over a network, an indication of one or more locations in the memory;
            wherein said integrated circuit device is configured to:
in response to the indication of the one or more locations, execute a function in dependence upon at least part of the computer code that is stored in the memory at the one or more indicated locations to produce a result; and
cause transmission of a result of the execution of the function over the network,
wherein the one or more locations comprises a region of the memory, and the indication of the one or more locations comprises an indication of a start position of the region of the memory, wherein the region of memory extends from the start position over a block having a block size defined for a message authentication code,
wherein the executing the function comprises calculating the message authentication code.

Claim 4. (Cancelled).

Claim 5. (Cancelled).

20.  (Currently Amended) A method comprising: storing in memory, computer code instructions comprising operations performable by the at least one processor; receiving from over a network, an indication of one or more locations in the memory; in response to the indication of the one or more locations, execute a function in dependence upon at least part of the computer code that is stored in the memory at the one or more indicated locations to produce a result; and cause transmission of a result of the execution of the function over a network,
wherein the one or more locations comprises a region of the memory, and the indication of the one or more locations comprises an indication of a start position of the region of the memory, wherein the region of memory extends from the start position over a block having a block size defined for a message authentication code,
wherein the executing the function comprises calculating the message authentication code.

Allowable Subject Matter
Claims 1—3 and 6—20 are allowed.
	The claims are allowed based on applicant’s argument(s) filed; and also, examiner’s amendments above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/            Primary Examiner, Art Unit 2434